Citation Nr: 1547089	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  13-17 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1952 to July 1957.  He died In October 2010.  The Appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case has since been returned to the RO in Columbia, South Carolina.

In her February 2014 VA Form 9, the Appellant requested a hearing before a Veterans Law Judge.  The record shows that she failed to appear for her scheduled hearing.  Since the scheduled hearing, the Appellant has submitted an October 2015 Appellant's Brief.  She did not indicate that she had either good cause for missing the hearing or that she wished to reschedule the hearing.  Therefore, the Board finds that the Appellant no longer wants a hearing and will proceed to the merits of the claim.  


FINDINGS OF FACT

1.  The Appellant's October 2010 claim for death benefits was a timely submitted claim for accrued benefits.  

2.  At the time of the Veteran's death, monthly periodic benefits were not due and unpaid; and he did not have a claim pending for VA benefits.  



CONCLUSION OF LAW

The criteria to establish entitlement to accrued benefits have not been met.  38 U.S.C.A. §§ 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Regarding the appeal for accrued benefits, the Board notes that the facts are established.  The Veteran did not have a claim pending at the time of his death.  In enacting the VCAA, Congress noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id. (VCAA not applicable to a claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).  Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable.

II. Accrued Benefits

The Appellant is seeking accrued benefits for back pay compensation for a disabled spouse where the Veteran was unaware or uninformed that those benefits were available.  See March 2012 application for dependency and indemnity compensation (DIC), death pension and accrued benefits of a surviving spouse or child.  

When a Veteran dies, an eligible person may process any pending claims when a Veteran dies to completion.  38 C.F.R. § 3.1010 (2015).  A person eligible for this substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(a).  If a claimant dies while a claim for any benefit under a law administered by VA, or an appeal of a decision with respect to a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) may, not later than one year after the date of the death of the claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion. 38 C.F.R. § 3.1010(b).  The Agency of Original Jurisdiction (AOJ) will decide in the first instance all requests to substitute.  38 C.F.R. § 3.1010(e).  

In this case, the record does not show that the AOJ determined whether the Appellant was a valid substitute when it adjudicated her claim for accrued benefits.  Nevertheless, as discussed further below, there was no basis for which anyone could be a substitute for accrued benefits purposes, because the Veteran did not have a claim for VA benefits pending at the time of his death.  Therefore, as the claim fails as a matter of law, the failure of the AOJ to adjudicate substitution is merely harmless error.  See Bernard v. Brown, 4 Vet. App. 384 (1993), 4 Vet. App. at 384 (if the Board addresses an issue not first considered by the RO, the Board must discuss whether this is prejudicial to the Veteran).

Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  Any benefits ultimately awarded are limited to any past-due benefits for the time period between the effective date of the award and what would have been the effective date of discontinuance of the award as a result of the claimant's death.  38 C.F.R. § 3.1010(g)(2).  An application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  There is no basis for an accrued benefits claim unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.1000(d)(5) define a claim for VA benefits pending on the date of death as a claim "filed" with VA that had not been finally adjudicated by VA on or before the date of death.

In October 2010, the Appellant submitted a timely application for death benefits, following the Veteran's death on October 6, 2010.  The Appellant was seeking compensation for the cause of the Veteran's death.  In a March 2011 rating decision, the RO granted service connection for the cause of the Veteran's death.  In an April 2011 correspondence, the RO also denied entitlement to accrued benefits, because VA did not owe the Veteran any monetary benefits.  

In March 2012, the Appellant submitted a claim for accrued benefits.  The RO denied the Appellant's claim, at least in part, because VA had not received a claim therefor prior to the Veteran's date of death.  

The RO did not address whether the Appellant had submitted a timely application for accrued benefits, however, the Board finds that she did.  VA regulations provide that a claim for death pension, compensation, or DIC by a surviving spouse is deemed to include a claim for any accrued benefits.  38 C.F.R. §§ 3.125(b), 3.1000(c) (2015).  When the Appellant submitted her October 2010 application for death benefits, the application also became a timely claim for accrued benefits.  The Board notes that the RO considered the Appellant's March 2012 application as her claim for accrued benefits.  However, for the purpose of determining whether the Appellant submitted a timely claim for accrued benefits, the Board finds that her October 2010 application was also a claim for accrued benefits.  Thus, the Appellant has submitted a timely claim for accrued benefits.  

Even though the Board finds that there is a timely claim for accrued benefits, to prevail the Appellant must establish that at the time of the Veteran's death, there were monetary benefits due and unpaid to the Veteran under an existing rating or decision or on the evidence of record at that time.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  

In this case, the claim must be denied because there is no evidence of monetary benefits due or unpaid and the Veteran did not have a claim or appeal pending at the time of his death.  Prior to the Veteran's death, the most recent rating decision was in May 2006 denying the Veteran's claims for service connection for neurogenic bladder and bowel and special monthly compensation for aid and attendance.  The Veteran filed no subsequent claim for benefits prior to his death and no claim or appeal was pending at the time of his death.  

Indeed, at the time of the Veteran's death, he was receiving a 100 percent disability rating for his residuals of laminectomy for transverse myelopathy loss of use of both feet and the maximum benefit allowable under special monthly compensation.  The Appellant is now in receipt of dependency and indemnity compensation benefits, including for aid and attendance as a surviving spouse.  The evidence does not show that that Veteran had not received payments of the periodic monthly benefits owed to him.  

To the extent that the Appellant is asserting that the Veteran was not aware or was not informed that he was entitled to additional compensation benefits due based on the disability of his spouse, the Board finds that the Appellant's claim must still be denied.  Under 38 C.F.R. § 3.351(a)(2), increased compensation is payable to a veteran by reason of the veteran's spouse being in need of aid and attendance.  38 C.F.R. §3.351(a)(2) (2015).  However, the evidence does not show that the Veteran ever filed informally or formally a claim for such benefits.  See 38 C.F.R. § 3.155 (2015).  Notably, the record shows that the Appellant was in good health and employed as late as August 2006.  See August 2006 VA examination.  Furthermore, in August 2006 the RO sent a letter that indicated there were six forms and one pamphlet, which would have contained information concerning the very benefits the appellant asserts she was uninformed about.  The Board emphasizes that there is nothing in the record, right up until the Veteran's death, to suggest that the Veteran would have intended to file a claim for increased benefits under 38 C.F.R. § 3.351(a)(2) (spouse in need of aid and attendance).  Therefore, a claim for accrued benefits on this basis must fail. 

In addition, VA regulations provide that increased dependency and indemnity compensation is payable to a surviving spouse who is not (emphasis added) in need of aid and attendance but is housebound.  38 C.F.R. § 3.351(a)(4) (2015).  In this case, the Appellant had essentially asserted this claim in her March 2012 application.  However, the RO, in the June 2012 rating decision, noted that the Appellant was already being compensated at a higher rate for her aid and attendance, and therefore could not be granted an additional amount for housebound.  The Board notes that even if the Appellant had not asserted a claim for benefits under 38 C.F.R. § 3.351(a), this benefit is not compensation entitled to accrued benefits as it is a benefit owed to her, not the Veteran.  Therefore, the Appellant would have to assert the claim; it would not be a claim that the Veteran would have had to file prior to his death.  

Lastly, the Board recognizes that the Appellant has listed unreimbursed monthly expenses on her March 2012 application for Medicare, dental and dental care.  To the extent the Appellant is seeking any accrued benefits for these expenses, the Board finds that these are not expenses for which VA compensates as an accrued benefit due and unpaid to the Veteran.  38 C.F.R. § 3.1000 (a).  The Veteran was receiving his monthly periodic compensation disability benefits, which were presumably used to pay for such expenses.  VA does not provide any additional compensation for these claimed unreimbursed expenses.  

In sum, the Veteran was not owed any monetary benefits, he did not have a claim pending at the time of this death, and there are no claimed expenses for which the Appellant is entitled to compensation as an accrued benefit.  Therefore, the Board finds that the Appellant's claim for accrued benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to accrued benefits is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


